Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5-6, 8-11, 13-14, 16-17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeric (US20170076032A1) in view of Gudem et al. (US 20130226496 A1).

Yeric discloses:
1. A chip health monitor, comprising: 

a storage device configured to store instructions; and (par 55: The system may include a processor and memory having stored thereon instructions that, when executed by the processor, cause the processor to analyze timing data associated with operating conditions of cells along one or more paths of an integrated circuit, selectively mark instances of the cells showing timing degradation, and reduce contact resistance of contacts for the selectively marked instances of the cells showing timing degradation by increasing drive current for the contacts.)

a processor configured to operate based on the stored instructions, (par 55)

wherein the machine is configured to exercise at least one signal path in a chip (par 12: paths (including, e.g., critical paths) of the integrated circuit) in response to a condition and determine presence 

However, Yeric does not explicitly disclose, while Gudem teaches:
state machine (par 85)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine adjusting components to improve IC performance (par 8) of Yeric with adjusting error related to IC operation (par 18) of Gudem. One of ordinary skill in the art would have been motivated to do so in order to adjust errors related to the operation of the IC. (Gudem: par 18)

Modified Yeric discloses:
3. The chip health monitor of claim 1, wherein the condition includes detection of one or more anomalies in data values output from one or more functional blocks of the chip. (claim 11)

5. The chip health monitor of claim 1, wherein the condition includes at least one of detection of an idle time of a central processing unit of the chip or a periodic timing (claim 11).

6. The chip health monitor of claim 1, wherein the error is one of a timing problem, a maximum operating frequency outside of a predetermined range, a supply voltage or current deviating from a predetermined voltage or current, a delay on a signal path (claim 1), or an error producing by aging effects of the chip.

8. The chip health monitor of claim 1, wherein the at least one signal path is an internal signal path of the processor (par 41), and the state machine is configured to exercise the internal signal path based on an instruction transferred from the storage device to the processor (par 55).



10. The chip health monitor of claim 1, 
However, Yeric does not explicitly disclose, while Gudem teaches:
wherein the storage device and the processor are on the chip. (fig 5: 500; par 47; fig 3: 200)

Claim(s) 11, 13-14, 16 is/are rejected as being the method implemented by the monitor of claim(s) 1, 3, 6, 8, and is/are rejected on the same grounds.

Claim(s) 17, 19-20 is/are rejected as being the medium implemented by the monitor of claim(s) 1, 6, 8, and is/are rejected on the same grounds.

Claim(s) 4, 7, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeric (US20170076032A1) in view of Gudem et al. (US 20130226496 A1), and further in view of POULTON (US 20190229956 A1).

Modified Yeric discloses:
4. The chip health monitor of claim 1, wherein the state machine is configured to generate signals to exercise 
However, Yeric does not explicitly disclose, while POULTON teaches:
at least one signal path outside of the chip. (par 55, 57)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine adjusting components to critical paths of IC of Yeric with signal paths of IC of POULTON. One of ordinary skill in the art would have been motivated to do so in order to provide bidirectional communications to external elements. (POULTON: par 57)


However, Yeric does not explicitly disclose, while POULTON teaches:
wherein the at least one signal path is configured to transfer the instructions from the storage device to the processor. (par 56)

Claim(s) 15 is/are rejected as being the method implemented by the monitor of claim(s) 7, and is/are rejected on the same grounds.

Allowable Subject Matter
Claim(s) 2, 12, 18 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE LIN whose telephone number is (571)431-0706.  The examiner can normally be reached on Monday-Friday; 8 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/KATHERINE LIN/Primary Examiner, Art Unit 2113